 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 AUDREY B. HEMESATH
   DENISE N. YASINOW
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:21-CR-00096-TLN
12
                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
13                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           FINDINGS AND ORDER
14
     RANDY EDWARD MARTIN,                                DATE: July 15, 2021
15                                                       TIME: 9:30 a.m.
                                  Defendant.             COURT: Hon. Troy L. Nunley
16

17
                                                 STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for status on July 15, 2021.
21
            2.      By this stipulation, defendant now moves to continue the status conference until August
22
     19, 2021, and to exclude time between July 15, 2021, and August 19, 2021, under Local Code T4.
23
            3.      The parties agree and stipulate, and request that the Court find the following:
24
                    a)     The government has represented that the discovery associated with this case
25
            includes investigative reports and related documents in electronic form, including over 1,500
26
            pages of documents. All of this discovery has been either produced directly to counsel and/or
27
            made available for inspection and copying.
28
                    b)     Counsel for defendant desires additional time to consult with his client, to conduct

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1          investigation and research related to the charges, to review and copy discovery for this matter,

 2          and to discuss potential resolutions with his client.

 3                 c)       Counsel for defendant believes that failure to grant the above-requested

 4          continuance would deny him the reasonable time necessary for effective preparation, taking into

 5          account the exercise of due diligence.

 6                 d)       The government does not object to the continuance.

 7                 e)       Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                 f)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of July 15, 2021 to August 19, 2021,

12          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

13          because it results from a continuance granted by the Court at defendant’s request on the basis of

14          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

15          of the public and the defendant in a speedy trial.

16          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20
      Dated: July 8, 2021                                     PHILLIP A. TALBERT
21                                                            Acting United States Attorney
22
                                                              /s/ AUDREY B. HEMESATH
23                                                            AUDREY B. HEMESATH
                                                              Assistant United States Attorney
24

25
      Dated: July 8, 2021                                     /s/ DOUGLAS BEEVERS
26                                                            DOUGLAS BEEVERS
27                                                            Counsel for Defendant
                                                              Randy Edward Martin
28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
 1

 2                                      FINDINGS AND ORDER

 3        IT IS SO FOUND AND ORDERED this 9th day of July, 2021.

 4

 5

 6

 7                                                     Troy L. Nunley
                                                       United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
